Citation Nr: 1242792	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether a reduction in the disability rating for follicular non-Hodgkin's lymphoma from 100 percent to 0 percent was proper.

2.  Whether a June 2009 discontinuance of special monthly compensation (SMC) on account of being housebound was proper.

3.  Entitlement to a compensable rating for follicular non-Hodgkin's lymphoma.

4.  Entitlement to a rating in excess of 70 percent for thrombocytopenia.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 11, 2011. 


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.  He received the Combat Infantry Badge and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from June and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In his August 2010 substantive appeal (VA Form 9) and a September 2010 statement, the Veteran requested a Board hearing before a Veterans Law Judge at the RO and a hearing before a Decision Review Officer (DRO) at the RO.  In September 2010 and September 2011, he withdrew his hearing requests.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected lymphoma and thrombocytopenia may have worsened since his last VA examination in January 2009.  For example, in a March 2009 addendum to the January 2009 VA examination report, the examiner who conducted the examination opined that based upon a review of the Veteran's claims file, there appeared to be no recurrence of the Veteran's stage 1 low grade follicular lymphoma in that there was no evidence of recurrence or active disease at the time.  However, in a July 2009 letter, Dr. Chicoine opined that although the Veteran's lymphoma was less active, it was likely ("at least as likely as not") to continue to be active, albeit at a very slow (if any) progression.

With respect to the service-connected thrombocytopenia, the Veteran's platelet count was recorded as being 65,000 at the time of the January 2009 VA examination.  However, VA treatment records dated from July 2009 to July 2012 and laboratory reports from St. Mary's Healthcare Center and Linn Medical Clinic dated in November 2009 and July and August 2010 reflect platelet counts raging from 36,000 to 91,000.

Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected lymphoma and thrombocytopenia is triggered.

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file and among his paperless records in the Virtual VA system reflects that he has received follow-up treatment for lymphoma from Dr. Robinson at Cancer Care Institute as recently as April 2012.  Although the Veteran has submitted some treatment records from Dr. Robinson, the most recent treatment record in the claims file is dated in November 2008 and there are no additional treatment records from that physician among the Veteran's paperless records in the Virtual VA system.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional records from Dr. Robinson.  As any additional records pertaining to treatment for lymphoma are directly relevant to the issue of entitlement to an increased rating for non-Hodgkin's lymphoma, a remand is also necessary to attempt to obtain any additional relevant treatment records from Dr. Robinson.

Additionally, the Veteran has not been provided with a notice letter regarding his claims for increased ratings for follicular non-Hodgkin's lymphoma and thrombocytopenia in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Furthermore, in a June 2009 decision the RO reduced the disability rating for follicular non-Hodgkin's lymphoma from 100 percent to 0 percent and discontinued entitlement to SMC on account of being housebound, both made effective September 1, 2009.  In that decision, the RO also denied entitlement to a TDIU.  In October 2009, the Veteran submitted a notice of disagreement with respect to these decisions.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must also therefore defer adjudication of the claim for an increased rating for non-Hodgkin's lymphoma because that issue is inextricably intertwined with the issue of whether the reduction in the disability rating for that disease was proper.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should issue a statement of the case as to the issues of whether the reduction in the disability rating for follicular non-Hodgkin's lymphoma from 100 percent to 0 percent was proper, whether the discontinuance of SMC on account of being housebound was proper, and entitlement to a TDIU.  The Veteran should be given opportunity to perfect an appeal.  

2.  Send the Veteran a VCAA notice letter, which provides an explanation of the disability rating and effective date elements of his claims and specifically informs him of the information and evidence required to substantiate his claims for increased ratings for follicular non-Hodgkin's lymphoma and thrombocytopenia.  A copy of this letter must be included in the claims file.

3.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for lymphoma and thrombocytopenia from Dr. Robinson.  All efforts to obtain such records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that were not obtained, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected non-Hodgkin's lymphoma.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.

The examiner should report whether the Veteran's non-Hodgkin's lymphoma is active and specify the nature and duration of any surgical, radiation, antineoplasic chemotherapy, or other therapeutic procedures used to treat the disease.  The examiner should also report the nature and severity of any residuals of the Veteran's service-connected lymphoma.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected thrombocytopenia.  All indicated tests and studies should be conducted.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.

The examiner should report the Veteran's platelet count, whether there is any active bleeding, and whether treatment with medication and transfusions is required.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6.  The AOJ should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

7.  If any benefit for which a substantive appeal has been submitted remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

